



COURT OF APPEAL FOR ONTARIO

CITATION:
Jafarzadehahmadsargoorabi v. Sabet, 2012
    ONCA 391

DATE: 20120608

DOCKET: C54737

Rosenberg, MacPherson and Cronk JJ.A.

BETWEEN

Saeid Jafarzadehahmadsargoorabi

Plaintiff (Appellant)

and

Naghmeh Sabet

Defendant (Respondent)

Jeffrey D. Landman, for the appellant

A.S. Halpert, for the respondent

Heard and released orally: June 6, 2012

On appeal from the judgment of Justice Lois B. Roberts of
    the Superior Court of Justice, dated November 10, 2011.

ENDORSEMENT

[1]

The appellant appeals the judgment of Roberts J. dated November 10, 2011
    staying the appellants action against the respondent in Ontario. On a motion
    brought by the appellant, the motion judge ordered a stay on three bases: (1)
    issue estoppel  the Quebec Superior Court had already decided the
    jurisdictional issues relating to the parties dispute; (2) jurisdiction 
    neither party had a real and substantial connection with Ontario; and (3)
forum
    non conveniens
 Quebec is clearly the more appropriate forum for
    resolution of the issues raised by the appellants Ontario action.

[2]

The appellant challenges all three of these conclusions. He says that
    the motion judge made legal errors relating to the doctrines of collateral
    attack and attornment to jurisdiction. He also contends that the motion judge
    did not properly weigh the relevant factors relating to
jurisdiction
    simpliciter
and
forum non conveniens
set out in
Club Resorts
    Ltd. v. Van Breda
, 2012 SCC 17.

[3]

In our view, this appeal can be resolved on the basis of
forum non
    conveniens
. The motion judge carefully and comprehensively analyzed the
    relevant factors from
Van Breda
and concluded that [t]he established
    factors overwhelmingly favour the defendants position that Quebec is clearly
    the more appropriate forum. We agree.

[4]

The appeal is dismissed. The respondent is entitled to her costs of the
    appeal fixed at $11,070 inclusive of disbursements and applicable taxes.

M.
    Rosenberg J.A.

J.C.
    MacPherson J.A.

E.A.
    Cronk J.A.


